Case 2:18-cv-02421-JFW-E Document 243 Filed 03/04/19 Page 1 of 3 Page ID #:6239




 1 STEPTOE & JOHNSON LLP
 2
   Jason Levin (Cal. Bar. No. 161807)
 3 633 West Fifth Street, Suite 700
   Los Angeles, California 90071
 4
   Phone: (213) 439-9455
 5 Fax: (213) 439-9599
 6
   Fil Agusti (Pro Hac Vice)
 7 Shannen W. Coffin (Pro Hac Vice)
   1330 Connecticut Avenue, N.W.
 8
   Washington, D.C. 20036
 9 Phone (202) 429-3000
   Fax: (202) 429-3902
10
11
12
                        UNITED STATES DISTRICT COURT
13
         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
14
15 _______________________________________
16   BROIDY CAPITAL MANAGEMENT               Case No. 18-cv-02421-JFW
17   et al.,
18                                           NOTICE OF PLAINTIFFS’
                Plaintiffs,                  MOTION TO CLARIFY THE
19                                           PROTECTIVE ORDER
20
          v.
21                                           Magistrate Judge Charles F. Eick
22                                           Hearing Date: March 29, 2019
     STATE OF QATAR, et al.
23                                           Time: 9:30 a.m.
                Defendants.
24                                           DISCOVERY MATTER

25
26
27
Case 2:18-cv-02421-JFW-E Document 243 Filed 03/04/19 Page 2 of 3 Page ID #:6240




 1 TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE that on March 29, 2019 at 9:30 a.m., or as soon
 3 thereafter as may be as heard, in Courtroom 750 in the Roybal Federal Building
 4 and United States Courthouse, located at 255 East Temple Street, Los Angeles
 5 California, 90012, Honorable Charles F. Eick presiding, Plaintiffs Broidy Capital
 6 Management and Elliott Broidy (collectively, “Broidy”), will appear and move the
 7 Court to clarify the Protective Order entered as Dkt. 185-1, and to declare that
 8 Plaintiffs have complied with the Protective Order by filing, under seal a complaint
 9 that contained Protected Material under that Order in a related action in the United
10 States District Court for the District of Columbia. See Broidy Capital Management
11 LLC v. Muzin, No. 19-cv -00150 (D.D.C. filed Jan. 24, 2019).
12         PLEASE TAKE FURTHER NOTICE that this Motion is made following
13 the conference of counsel pursuant to Local Rule 37-1, which took place on
14 February 14, 2018.
15
16
17                                               /s/ Jason Levin
18                                               Counsel for Plaintiffs
19
20
21
22
23
24
25
26
27
Case 2:18-cv-02421-JFW-E Document 243 Filed 03/04/19 Page 3 of 3 Page ID #:6241




 1                           CERTIFICATION OF SERVICE
 2         I hereby certify that on March 4, 2019, I electronically filed the foregoing
 3 with the Clerk of the Court using the CM/ECF system which will send notification
 4 of filing to all counsel of record.
 5
 6                                                By: /s/ Jason Levin
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
